Case 1:20-cv-00423-PLM-RSK ECF No. 50, PageID.500 Filed 03/22/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

HEATH RICHARD DOUGLAS,                         )
                    Petitioner,                )
                                               )      No. 1:20-cv-423
-v-                                            )
                                               )      Honorable Paul L. Maloney
NANCY SUMMERS DOUGLAS,                         )
                    Respondent.                )
                                               )

                                     JUDGMENT

      The Court has resolved all pending claims in this lawsuit. As required by Rule 58 of

the Federal Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: March 22, 2021                                            /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
